                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



        DALE L. MIESEN, an individual who is
        a shareholder and who is also bringing         Case No. 1:10-CV-00404-DCN-CWD
        this action on behalf of and/or in the right
        of AIA Services Corporation and its
        wholly owned subsidiary AIA Insurance,         NOTICE OF INTENT TO ADOPT
        Inc.,                                          DISCOVERY MASTER ORDER
                                                       NO. 16 (DKT 692)
                             Plaintiff,

               v.

        HAWLEY TROXELL ENNIS &
        HAWLEY LLP, an Idaho limited liability
        partnership, et al.,

                             Defendants.



      Pursuant to Federal Rule of Civil Procedure 53(f)(1), the Court hereby gives the parties

notice of its intent to affirm and adopt Discovery Master Order No. 16. (Dkt. 692.) Any

objections to the Court’s adoption of Order No. 16 must also be filed on or before September

26, 2019. The Court notes the Discovery Master deferred ruling on certain portions of

Plaintiff’s Sixth Motion to Compel pending resolution of Discovery Master Orders Nos. 13 and

14. Those deferred matters, therefore, have not yet been ruled upon. Any objections to

NOTICE RE: EXTEND DISCOVERY MASTER TERM
Discovery Master Order No. 16 should address only the rulings made therein, not any of the

deferred matters.

      IT IS SO ORDERED.



                                              DATED: September 19, 2019



                                              _________________________

                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




NOTICE RE: EXTEND DISCOVERY MASTER TERM
